SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13-D UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 14)* GREATER COMMUNITY BANCORP (Name of Issuer) COMMON STOCK, $0.50 PAR VALUE PER SHARE (Title of Class of Securities) 39167M 10-8 (CUSIP Number) JOHN L. SOLDOVERI 785 Totowa Road, Totowa, NJ 07512 (973) 942-6964 12/17/2007 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(b)(3) or (4), check the following box ⁪. NOTE:Schedules file in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting persons’ initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 39167M 10-8 1. NAME OF REPORTING PERSONS: John L. Soldoveri 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) o (b) o 3. SEC USE ONLY: 4. SOURCE OF FUNDS:N/A 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(D) OR 2(E): 6. CITIZENSHIP OR PLACE OF ORGANIZATION:USA NUMBEROF SHARES 7. SOLE VOTING POWER: 652,297 BENEFICIALLY OWNED BY 8. SHAREDVOTING POWER: 99,217 EACH REPORTING 9. SOLE DISPOSITIVE POWER: 652,297 PERSON WITH 10. SHARED DISPOSITIVE POWER: 99,217 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 876,368 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: ý 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11: 10.06% 14. TYPE OF REPORTING PERSON: IN SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Schedule 13D/A Under the Securities Exchange Act of 1934 Item 1. Security and Issuer: Common Stock, $0.50 par value Greater Community Bancorp Item 2. Identity and Background: (a) John L. Soldoveri (the “Reporting Person”) (b) 3 Battle Ridge Trail Totowa, NJ 07512 (c) Mr. Soldoveri is semi-retired and is self-employed on a part-time basis, primarily in real estate investment and management. Mr. Soldoveri maintains an office at 785 Totowa Road, Totowa, New Jersey 07512. Mr. Soldoveri is a Trustee and the President of the John L. and Grace P. Soldoveri Foundation, Inc., a nonprofit corporation (the “Foundation”). In such capacity, Mr. Soldoveri shares voting power and shares dispositive power over shares of the Corporation owned by the Foundation. (d) Mr. Soldoveri has not during the last five years been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) Mr. Soldoveri has not during the last five years been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction as a result of which proceeding he was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) Mr. Soldoveri is a citizen of the United States of America. Item 3. Source and Amount of Funds or Other Consideration: During the last 60 days, Mr. Soldoveri has not acquired any further beneficial ownership of shares of the Issuer’s Common Stock, except that the John L. and Grace P. Soldoveri Foundation, Inc. purchased 5,000 shares on October 25, 2007 with its own funds for a total purchase price of $72,424. Item 4. Purpose of Transaction: The securities covered by this Statement were previously acquired by the Reporting Person for the purpose of investment. The Reporting Person may decide to purchase additional shares of the Common Stock or other securities of the Issuer. In addition, the Reporting Person may dispose of any or all securities of the Issuer in any manner permitted by applicable securities laws. On November 13, 2007, the Issuer announced that it had entered into a definitive Agreement and Plan of Merger with Oritani Financial Corp. (“OFC”) pursuant to which the Issuer will be merged (the “Merger”) with and into OFC. Mr. Soldoveri does not believe the Merger is in the best interests of the Issuer’s shareholders, and intends to take action to oppose the Merger, including but not limited to making public statements in opposition to the Merger and voting his shares against the Merger. The Reporting Person also reserves his right to take other steps in opposition to the Merger. Except as set forth above, the Reporting Person has no present plans or intentions which would result in or relate to any of the transactions described in subparagraphs (b) through (j) of Item 4 of Schedule 13D. Item 5. Interest in Securities of the Issuer: (a) Mr. Soldoveri is the beneficial owner of 876,368 shares of Common Stock of the Corporation, which represents 10.06% of the Corporation's issued and outstanding Common Stock.This consists of the following: (1)652,297 shares held directly by Mr. Soldoveri in his own name. (2)124,854 shares held by Mr. Soldoveri's wife, Grace P. Soldoveri. (3)99,217 shares held by the John L. and Grace P. Soldoveri Foundation, Inc. (the "Foundation"), of which Mr. Soldoveri is a director, Mr. Soldoveri disclaims any pecuniary interest in, or beneficial ownership of, such 99,217 shares. (b) Mr. Soldoveri has sole investment power and sole voting power with respect to the 652,297 shares held directly by him.He has no voting power or investment power, either sole or shared, with respect to the 124,854 shares held by his wife. Mr. Soldoveri has shared voting power and shared investment power with respect to the 99,217 shares held by the Foundation. (c) Mr. Soldoveri has not effected any transactions in the Common Stock during the past sixty days. The Foundation purchased shares on October 25, 2007 (See Item 3). (c) There is no other person who is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, such securities. (d) Mr. Soldoveri continues to be the beneficial owner of10.06% of the Corporation’s issued Common Stock. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer: John L. Soldoveri is the husband of Grace P. Soldoveri and a Trustee and the President of the Foundation. There are no other contracts, arrangements, understandings or relationships (legal or otherwise) between Mr. Soldoveri and any other person with respect to any securities of the Corporation, including but not limited to transfer or voting of any of the securities, finder’s fees, joint ventures, loan or option arrangements, puts or calls, guarantees of profits, division of profits or losses, or the giving or withholding of proxies. Item 7. Material to be Filed as Exhibits: Not applicable.There are no written agreements, contract, arrangements understandings or proposals of the nature described in Item 7. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. /s/ John L. Soldoveri Name:John L. Soldoveri Dated:December 17, 2007
